Citation Nr: 1204796	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the reduction from a 100 percent rating to a 30 percent rating for the service-connected polycystic disease, status post transplant with hypertension and headaches ("polycystic disease"), effective on October 1, 2006.

2.  Entitlement to an increased disability evaluation for the service-connected polycystic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1995.  He also had two years, seven months, and 11 days prior active service.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the 100 percent rating for the service-connected polycystic disease to 30 percent disabling effective October 1, 2006.  

The Board notes the RO only certified a claim for a rating in excess of 30 percent for the service-connected polycystic disease for appeal; however, the Veteran clearly expressed disagreement with the reduction in his July 2007 notice of disagreement (NOD).  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

As noted above, the Veteran filed an NOD in July 2007.  A statement of the case was issued in April 2008, which only addressed the claim for increase; the matter was perfected the same month.  However, a statement of the case (SOC) was not issued with respect to the propriety of the reduction.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, in the July 2006 rating decision, the RO reduced the Veteran's 100 percent evaluation for the service-connected polycystic disease to 30 percent disabling effective from October 1, 2006.  The Veteran filed an NOD in July 2007.  
See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and an NOD as to the reduction, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the reduction issue is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, the Veteran has maintained that his polycystic disease disability had worsened in severity to warrant a rating in excess of 30 percent.   The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in February 2009 (three years ago), the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The last VA outpatient treatment records associated with the claims folder are dated in September 2011.  Thus, any outstanding VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It is not clear that the Veteran has been provided notice of the evidence necessary to support his claim for increase. 

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Particularly, the Veteran must be given notice of the evidence necessary to support his claim for increase for the service-connected polycystic disease.

2.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records dated from September 2011 to the present from the appropriate VA medical center.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  The RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected polycystic disease.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the genitourinary system on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  The RO should furnish the Veteran with an SOC with respect to the propriety of the reduction of the service-connected polycystic disease from 100 percent to 30 percent effective from October 1, 2006.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).     

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an increased rating for polycystic disease in light of all the evidence of record.  Adjudication of the claim for a higher evaluation should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplement statement of the case and afforded a reasonable opportunity for response.  

After completion of the above actions, the case should be returned to the Board for appellate review of all issues which may be in appellate status at that time.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


